RUGE, APPELLANT AND CROSS-APPELLEE, v. CONRAD, ADMR., ET AL., APPELLEES

      AND CROSS-APPELLANTS; NAVISTAR INTERNATIONAL TRANSPORTATION

                              CORPORATION, APPELLEE.

                [Cite as Ruge v. Conrad (1998), ___ Ohio St.3d ___.]

Appeal dismissed as improvidently allowed.

  (No. 97-2328 — Submitted October 14, 1998 at the Mercer County Session —

                             Decided December 30, 1998.)

   APPEAL and CROSS-APPEAL from the Court of Appeals for Clark County, No.

                                     97CA0015.

                                __________________

       Stewart Jaffy & Associates Co., L.P.A., Stewart R. Jaffy, Marc J. Jaffy and

Eric S. Bravo, for appellant and cross-appellee.

       Betty D. Montgomery, Attorney General, and Michael A. Vanderhorst,

Assistant Attorney General, for appellees and cross-appellants Administrator,

Bureau of Workers’ Compensation, and Industrial Commission.

       Vorys, Sater, Seymour & Pease and Joseph A. Brunetto, for appellee

Navistar International Transportation Corp.

                                __________________

       The cause is dismissed, sua sponte, as having been improvidently allowed.

       The court orders that the court of appeals’ opinion not be published in the

Ohio Official Reports, and that it may not be cited as authority except by the

parties inter se.

       MOYER, C.J., DOUGLAS, RESNICK, F.E. SWEENEY, PFEIFER and LUNDBERG

STRATTON, JJ., concur.

       COOK, J., dissents.

                                __________________
      COOK, J., dissenting. I respectfully dissent from the decision to dismiss this

case as improvidently allowed and, if addressing this case on the merits, would

affirm the decision of the court of appeals.




                                          2